On Motion for Rehearing.
In the absence of the citation with officer’s return, appellees contend that the disposition of the suit is not to be measured by the quantum of proof required to impeach an officer’s return showing service but should be governed by the rule applied in ordinary cases as to the fact findings of the trial court, there being some evidence to support same. This record will not support above contention that a lesser degree of proof would be sufficient to impeach a -solemn recital in the judgment that service was timely had, especially when coupled with the positive testimony of the officer that he served same. Stepp v. State Road Com., 108 W.Va. 346, 151 S.E. 180, 182; 49 C.J.S., Judgments, § 393, p. 784.
Appellees vigorously assert that the holding in Harrison v. Sharpe, Tex.Civ.App., 210 S.W. 731, w/r, sustains the trial court’s judgment. After a careful reexamination of the evidence here we adhere to our former conclusions that the corroborating evidence under -the rule stated 210 S.W. on page 733 is insufficient as a matter of law to impeach or overcome the presumption that Mr. Woodward was served as recited in the judgment. Johnson v. Cole, supra. To corroborate Mr. Woodward, the court must look to the testimony of his wife, a defendant in the former suit, a plaintiff here. It is her interest in the land here involved. She admits she was served with the citation in 1940 and that letters passed between them about the tax suit. Litigants visited through the years. She was present when her father died in 1941, and attended his funeral. During the period of seven years she, according to her testimony, never inquired about the tax suit, never made an effort to pay any part of the taxes, never inquired about the land or attempted to dispose of any interest in it. The three taxing units declared upon eight years delinquent taxes in their suit filed in 1940, which with interest and penalties then amounted to $194.53. A part of the land is situated four miles -from Sulphur Springs on the Como-Winnsboro highway. With numerous persons present, appellant bid in the interest, his .being the only bid. Other than this the evidence fails to reflect the value of the land. No fraud is shown. None was pleaded.
. Motion for rehearing is respectfully overruled.